DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 10/13/2020 has been entered and fully considered.
Claims 1-20 have been newly added.
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of 16/105,233, now U.S. Patent 10,795,362 filed 08/20/2018.

Information Disclosure Statement
The information disclosure statement filed 08/14/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-5, 8-10, and 21 of Silver et al., U.S. Patent 10,795,362. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.	In view of the above, since the subject matters recited in the claims 1-20 of the instant application were fully disclosed in and covered by the claims 1-5, 8-10, and 21 of U.S. Patent 10,795,362, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson (US 9,600,768).	As per claim 1, Ferguson discloses a method of controlling a vehicle autonomously, the method comprising: 	receiving, by one or more processors, sensor data (see at least column 17 lines 69-54; wherein the autonomous vehicle may detect a group of objects 904 based on the sensor field 808 and sensor field 810); 	determining, by the one or more processors, results based on the sensor data indicating a number of predetermined traffic rules being violated (see at least column 17 lines 55 – column 18 line 2; wherein the autonomous driving computer system 104 may then determine the location and/or orientation of the detected objects 904, generically (e.g., “shoulder of a highway”) and/or specifically (e.g., a specific latitude/longitude coordinate). Using the determined locations and/or orientations, the autonomous driving computer system 104 may reference the pedestrian object model for each of the detected objects 904 to retrieve the probability value that a pedestrian is not expected in the shoulder of a highway or at the location identified by the latitude and longitude coordinates. By way of example only, this probability value may be 0.8 for each of the detected objects 904…see at least column 8 lines 59-67; wherein a system of one or more rules, where the rules define the expected, or unexpected, locations of various object types. For example, a second rule may specify that “Pedestrians shouldn't be located on the shoulder of a highway.”); and 	controlling, by the one or more processors, the vehicle autonomously based on the determined results (see at least column 20 lines 5-18; wherein when such changes are detected, the autonomous vehicle 102 may operate in a cautionary manner…see at least column 15 lines 9-17; wherein the sensors may provide the updated output to the autonomous driving computer system 104 so that it can determine whether the autonomous vehicle's 102 then-current direction or speed should be modified in response to the sensed environment).  	As per claims 2, 13, and 17, Ferguson discloses wherein the sensor data identifies two or more objects in an environment of the vehicle (see at least column 17 lines 39-54; wherein the autonomous vehicle may detect a group of objects 904 based on the sensor field 808 and sensor field 810). 	As per claims 3, 14, and 18, Ferguson discloses wherein the results further indicate that the two or more objects are disobeying the predetermined traffic rules in a same way (see at least column 17 lines 55 – column 18 line 2; wherein the autonomous driving computer system 104 may determine that the non-vehicle object model corresponding to the detected objects 904 is a pedestrian object model. The autonomous driving computer system 104 may then determine the location and/or orientation of the detected objects 904, generically (e.g., “shoulder of a highway”) and/or specifically (e.g., a specific latitude/longitude coordinate). Using the determined locations and/or orientations, the autonomous driving computer system 104 may reference the pedestrian object model for each of the detected objects 904 to retrieve the probability value that a pedestrian is not expected in the shoulder of a highway or at the location identified by the latitude and longitude coordinates. By way of example only, this probability value may be 0.8 for each of the detected objects 904).  	As per claims 4 and 19, Ferguson discloses wherein the results further indicate an amount of time that the two or more objects are disobeying each of the predetermined traffic rules (see at least column 15 lines 9-17; wherein the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded. The sensors may provide the updated output to the autonomous driving computer system 104 so that it can determine whether the autonomous vehicle's 102 then-current direction or speed should be modified in response to the sensed environment…see at least column 19 line 64 – column 20 line 4; wherein the set of operations shown in logic flow 1002 may occur at predetermined intervals based on distance, time, or combinations thereof. Thus, in one embodiment, the operations 1004-1018 shown in FIG. 10 may occur every two minutes, every five minutes, every 10 feet, every 100 feet, and at other such intervals). 	As per claims 5, 15, and 20, Ferguson discloses wherein one of the predetermined traffic rules defines a traffic precedence that the two or more objects are disobeying (see at least column 8 lines 59-67; wherein the detailed map information 128 may be implemented with a system of one or more rules, where the rules define the expected, or unexpected, locations of various object types. For example, a first rule may specify that “Cars shouldn't be sideways relative to the direction of travel” and a second rule may specify that “Pedestrians shouldn't be located on the shoulder of a highway.”).  	As per claim 6, Ferguson discloses wherein the results further indicate a number of additional objects each disobeying at least one of the predetermined traffic rules (see at least column 18 lines 3-18; wherein the autonomous driving computer system 104 may determine that the situation type is “parade” or “protest” based on the fact that multiple objects are in close proximity to each other the multiple objects are pedestrians, and the multiple objects are in the highway lane and the highway shoulder. When the autonomous driving computer system 104 determines that the situation type is “parade” or “protest,” the autonomous driving computer system 104 may use the “parade” or “protest” situation type value to retrieve corresponding probability values from the object models of the detected objects 904.). 	As per claim 7, Ferguson discloses wherein the results further indicate an amount of time during which additional objects also disobey at least one of the predetermined traffic rules (see at least column 15 lines 9-17; wherein the data provided by these sensors may be processed by the autonomous driving computer system 104 in real-time. In this context, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded. The sensors may provide the updated output to the autonomous driving computer system 104 so that it can determine whether the autonomous vehicle's 102 then-current direction or speed should be modified in response to the sensed environment…see at least column 19 line 64 – column 20 line 4; wherein the set of operations shown in logic flow 1002 may occur at predetermined intervals based on distance, time, or combinations thereof. Thus, in one embodiment, the operations 1004-1018 shown in FIG. 10 may occur every two minutes, every five minutes, every 10 feet, every 100 feet, and at other such intervals). 	As per claim 8, Ferguson discloses wherein the results further indicate a threshold minimum number of objects determined to be disobeying at least one of the predetermined traffic rules (see at least column 17 line 55 – column 18 line 2; wherein the autonomous driving computer system 104 may determine that the non-vehicle object model corresponding to the detected objects 904 is a pedestrian object model. The autonomous driving computer system 104 may then determine the location and/or orientation of the detected objects 904, generically (e.g., “shoulder of a highway”) and/or specifically (e.g., a specific latitude/longitude coordinate). Using the determined locations and/or orientations, the autonomous driving computer system 104 may reference the pedestrian object model for each of the detected objects 904 to retrieve the probability value that a pedestrian is not expected in the shoulder of a highway or at the location identified by the latitude and longitude coordinates. By way of example only, this probability value may be 0.8 for each of the detected objects 904).	As per claim 9, Ferguson discloses wherein the results further indicate the threshold minimum number of objects disobeying the at least one of the predetermined traffic rules (see at least column 17 line 55 – column 18 line 2; wherein the autonomous driving computer system 104 may determine that the non-vehicle object model corresponding to the detected objects 904 is a pedestrian object model. The autonomous driving computer system 104 may then determine the location and/or orientation of the detected objects 904, generically (e.g., “shoulder of a highway”) and/or specifically (e.g., a specific latitude/longitude coordinate). Using the determined locations and/or orientations, the autonomous driving computer system 104 may reference the pedestrian object model for each of the detected objects 904 to retrieve the probability value that a pedestrian is not expected in the shoulder of a highway or at the location identified by the latitude and longitude coordinates. By way of example only, this probability value may be 0.8 for each of the detected objects 904) over at least a threshold minimum period of time (see at least column 15 lines 9-17; wherein the data provided by these sensors may be processed by the autonomous driving computer system 104 in real-time. In this context, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded. The sensors may provide the updated output to the autonomous driving computer system 104 so that it can determine whether the autonomous vehicle's 102 then-current direction or speed should be modified in response to the sensed environment…see at least column 19 line 64 – column 20 line 4; wherein the set of operations shown in logic flow 1002 may occur at predetermined intervals based on distance, time, or combinations thereof. Thus, in one embodiment, the operations 1004-1018 shown in FIG. 10 may occur every two minutes, every five minutes, every 10 feet, every 100 feet, and at other such intervals). 	As per claim 10, Ferguson discloses wherein the results further indicate objects determined to be disobeying at least one of the predetermined traffic rules (see at least column 17 line 55 – column 18 line 2; wherein the autonomous driving computer system 104 may determine that the non-vehicle object model corresponding to the detected objects 904 is a pedestrian object model. The autonomous driving computer system 104 may then determine the location and/or orientation of the detected objects 904, generically (e.g., “shoulder of a highway”) and/or specifically (e.g., a specific latitude/longitude coordinate). Using the determined locations and/or orientations, the autonomous driving computer system 104 may reference the pedestrian object model for each of the detected objects 904 to retrieve the probability value that a pedestrian is not expected in the shoulder of a highway or at the location identified by the latitude and longitude coordinates. By way of example only, this probability value may be 0.8 for each of the detected objects 904) over at least a threshold minimum period of time (see at least column 15 lines 9-17; wherein the data provided by these sensors may be processed by the autonomous driving computer system 104 in real-time. In this context, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded. The sensors may provide the updated output to the autonomous driving computer system 104 so that it can determine whether the autonomous vehicle's 102 then-current direction or speed should be modified in response to the sensed environment…see at least column 19 line 64 – column 20 line 4; wherein the set of operations shown in logic flow 1002 may occur at predetermined intervals based on distance, time, or combinations thereof. Thus, in one embodiment, the operations 1004-1018 shown in FIG. 10 may occur every two minutes, every five minutes, every 10 feet, every 100 feet, and at other such intervals).  	As per claim 12, Ferguson discloses a method of controlling a vehicle autonomously, the method comprising: 	receiving, by one or more processors, sensor data (see at least column 17 lines 69-54; wherein the autonomous vehicle may detect a group of objects 904 based on the sensor field 808 and sensor field 810); 	determining, by the one or more processors, results based on the sensor data indicating an amount of time during which predetermined traffic rules are being violated (see at least column 16 lines 52-67; wherein the autonomous driving computer system 104 may then determine the location and/or orientation of the detected objects 904, generically (e.g., “shoulder of a highway”) and/or specifically (e.g., a specific latitude/longitude coordinate). Using the determined locations and/or orientations, the autonomous driving computer system 104 may reference the pedestrian object model for each of the detected objects 904 to retrieve the probability value that a pedestrian is not expected in the shoulder of a highway or at the location identified by the latitude and longitude coordinates. By way of example only, this probability value may be 0.8 for each of the detected objects 904…see at least column 8 lines 59-67; wherein a system of one or more rules, where the rules define the expected, or unexpected, locations of various object types. For example, a second rule may specify that “Pedestrians shouldn't be located on the shoulder of a highway.”…see at least column 15 lines 9-17; wherein the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded. The sensors may provide the updated output to the autonomous driving computer system 104 so that it can determine whether the autonomous vehicle's 102 then-current direction or speed should be modified in response to the sensed environment…see at least column 19 line 64 – column 20 line 4; wherein the set of operations shown in logic flow 1002 may occur at predetermined intervals based on distance, time, or combinations thereof. Thus, in one embodiment, the operations 1004-1018 shown in FIG. 10 may occur every two minutes, every five minutes, every 10 feet, every 100 feet, and at other such intervals); and 	controlling, by the one or more processors, the vehicle autonomously based on the determined results (see at least column 20 lines 5-17; wherein when such changes are detected, the autonomous vehicle 102 may operate in a cautionary manner…see at least column 15 lines 9-17; wherein the sensors may provide the updated output to the autonomous driving computer system 104 so that it can determine whether the autonomous vehicle's 102 then-current direction or speed should be modified in response to the sensed environment).  	As per claim 16, Ferguson discloses an autonomous vehicle, comprising: 	at least one sensor (see at least Figure 2; items 202, 204); and 	one or more processors (see at least Figure 1; item 120) configured to: 	receive sensor data from the at least one sensor (see at least column 17 lines 69-54; wherein the autonomous vehicle may detect a group of objects 904 based on the sensor field 808 and sensor field 810); -3-Application No.: 16/993,672Docket No. XSDV 3.OF-142 CON [9765] 	determine results based on the sensor data indicating a number of predetermined traffic rules being violated (see at least column 17 line 55 – column 18 line 2; wherein the autonomous driving computer system 104 may then determine the location and/or orientation of the detected objects 904, generically (e.g., “shoulder of a highway”) and/or specifically (e.g., a specific latitude/longitude coordinate). Using the determined locations and/or orientations, the autonomous driving computer system 104 may reference the pedestrian object model for each of the detected objects 904 to retrieve the probability value that a pedestrian is not expected in the shoulder of a highway or at the location identified by the latitude and longitude coordinates. By way of example only, this probability value may be 0.8 for each of the detected objects 904…see at least column 8 lines 59-67; wherein a system of one or more rules, where the rules define the expected, or unexpected, locations of various object types. For example, a second rule may specify that “Pedestrians shouldn't be located on the shoulder of a highway.”); and 	control the autonomous vehicle based on the determined results (see at least column 20 lines 5-18; wherein when such changes are detected, the autonomous vehicle 102 may operate in a cautionary manner…see at least column 15 lines 9-17; wherein the sensors may provide the updated output to the autonomous driving computer system 104 so that it can determine whether the autonomous vehicle's 102 then-current direction or speed should be modified in response to the sensed environment).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson (US 9,600,768) in view of Zhang (USPGPub 2021/0042531).	As per claim 11, Ferguson does not explicitly mention wherein at least one of the predetermined traffic rules includes one of stopping for a red traffic light signal or stopping for a stop sign.	However Zhang does disclose:	wherein at least one of the predetermined traffic rules includes one of stopping for a red traffic light signal or stopping for a stop sign (see at least paragraph 0080; wherein the monitoring system 100 may be associated with a stop sign and the processing engine 112 may determine whether a vehicle violates the traffic rule corresponding to the stop sign (i.e., the stop sign associated rule) based on the stop time of the vehicle).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Zhang with the teachings as in Ferguson. The motivation for doing so would have been to provide systems and methods for automatically monitoring traffic around a traffic sign and detecting traffic sign violations, see Zhang paragraph 0003.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662